Citation Nr: 0831698	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  03-06 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating in for a right 
inguinal herniorrhaphy, currently staged at 10 percent from 
May 7, 2003.

2.  Entitlement to an increased rating for hallux valgus with 
hammertoe of the left foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from November 1950 to 
August 1952, and from September 1953 to August 1955.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, that denied the 
benefits sought on appeal.  

In April 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now partially 
ready for appellate disposition.  The Board notes that in the 
April 2007 remand, it was explained in the introduction 
section that the veteran had not perfected an appeal for 
claims involving his left and right feet, and that these 
claims were therefore not before the Board.  However, while 
the Board confirms this determination as to the right foot, a 
current review of the claims file shows the existence of a 
timely filed VA Form 9 dated from May 2006, which perfects 
the appeal of the veteran's claim for an increased rating for 
hallux valgus with hammertoe of the left foot.  As such, this 
issue is properly before the Board at this time.  The Board 
regrets this error.  The issue is addressed below in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  Prior to May 7, 2003, the veteran's right inguinal hernia 
was not shown to be recurrent, and there is no medical 
evidence addressing the reducibility of the hernia, or 
whether it was well supported by a truss or belt. 
	
2.  Since May 7, 2003, the evidence does not show that the 
veteran's right inguinal hernia is not well supported by a 
truss or is not readily reducible.  


CONCLUSIONS OF LAW

1.  Prior to May 7, 2003, the criteria for a compensable 
rating for the veteran's right inguinal herniorrhaphy were 
not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.114, 4.118 Diagnostic Code 7338 
(2007).  

2.  Since May 7, 2003, the criteria for a rating in excess of 
10 percent for the veteran's right inguinal herniorrhaphy 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.114, 4.118 Diagnostic Code 7338 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that an unappealed rating 
decision of May 1954 granted service connection for the 
veteran's right inguinal hernia.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
	
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board notes that in a November 2007 rating decision, the 
veteran was separately awarded service connection for the 
scarring associated with his right inguinal hernia.  The 
Board, therefore, will not address the veteran's scars in 
adjudicating the claim at bar.

A.	Prior to May 7, 2003                                                                          
The veteran's right inguinal hernia has been rated under 
diagnostic code (DC) 7338, the code for inguinal hernias.  
Under this code, a noncompensable evaluation is warranted 
where the evidence demonstrates an inguinal hernia that is 
small, reducible, or without true hernia protrusion.  A 
noncompensable evaluation also applies for hernias that were 
not operated on but are remedial.  A 10 percent rating is 
warranted where there is a postoperative recurrent hernia 
that is readily reducible and well supported by a truss or 
belt.  

A review of the record reveals that the veteran underwent 
surgery for his right inguinal hernia while on active duty in 
1951.  Thus, his hernia is "postoperative," as is required 
for the 10 percent evaluation.  However, the evidence does 
not show that the hernia was recurrent in this portion of the 
appeal period.  Essentially the only medical evidence 
sufficient for rating purposes prior to May 7, 2003 is a VA 
examination of July 2002.  The examiner found, "he [the 
veteran] has no recurrence of his right inguinal hernia. 
There is a total absence of hernia on the right."  VA 
treatment records from this portion of the appeal are devoid 
of references to the recurrence of the hernia, its 
reducibility, or whether it was well supported by a truss or 
belt.  Given this, the Board cannot find that the 
requirements for a 10 percent evaluation prior to May 7, 
2003, have been met.  The Board has carefully considered the 
application of other diagnostic codes related to the 
digestive system to determine whether the veteran may be 
entitled to a higher rating under a different code, but finds 
none applicable to the medical evidence presented here, and 
the claim for an increase is denied during this period.  

B.  Since May 7, 2003
At the outset the Board notes that during this portion of the 
appeal period, from July 21, 2004 to October 1, 2004, the 
veteran was in receipt of a temporary evaluation of 100 
percent following his surgery.  As such, evidence dated from 
this time will not be considered in adjudicating the claim 
below since the veteran was already receiving the maximum 
evaluation possible.

Under diagnostic code 7338, an increased rating of 30 percent 
is warranted where there is small postoperative hernia that 
is recurrent, or unoperated irremediable, not well supported 
by truss, or not readily reducible.  The evidence here does 
not show the veteran currently has a hernia that is not well 
supported by a truss, or that is not readily reducible.  This 
is the symptomatology that distinguishes the 30 percent 
evaluation from the 10 percent evaluation under DC 7338; both 
require that the hernia be postoperative and recurrent.  In 
January 2008 the veteran underwent a VA examination and the 
examiner found there was no inguinal hernia present, and thus 
no hernia supported by a truss or belt.  A review of the 
claims file reveals that since the veteran's laparoscopic 
repair in August 2004, the right inguinal hernia has not been 
appreciated.  The veteran underwent a VA examination in May 
2007 and the examiner stated, "there is no right inguinal 
hernia at this time, as it has been repaired."  VA treatment 
records of April 2007, February 2007, January 2006, and 
February 2005 also each made this finding.  

The evidence similarly does not show that the criteria for a 
30 percent evaluation were met prior to the August 2004 
surgery.  A May 2004 VA treatment provider noted that the 
veteran's hernia was easily reducible. In a May 2003 VA 
treatment note it was again found that the veteran's inguinal 
hernias were easily reducible.  In a January 2004 treatment 
record it was noted that the veteran was using a brace for 
his hernia.  However, no findings were made as to whether the 
hernia was well supported by the brace, or of its 
reducibility.  There are no other findings pertinent to the 
criteria of DC 7338 documented in the remainder of the 
medical evidence from this portion of the appeal period.   

As such, DC 7338 cannot provide the basis for an increased 
rating.  The Board has carefully considered the application 
of other diagnostic codes related to the digestive system to 
determine whether the veteran may be entitled to a higher 
rating under a different code, but finds none applicable to 
the medical evidence presented here, and the claim for an 
increased rating is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
June 2002 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  In addition, letters from May 2006 and May 2007 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
his claim be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (January 
30, 2008), which pertains to increased rating claims.  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  In this case, the 
RO provided the veteran with a letter dated from May 2008 
which fully complies with each of the four notice 
requirements of Vazquez.

Not all of the veteran's duty-to-assist letters were not 
provided before the adjudication of his claim.  However, 
after he was provided the letters he was given a full 
opportunity to submit evidence, and his claim was 
subsequently readjudicated.  He has not claimed any prejudice 
as a result of the timing of the letters, and the Board finds 
no basis to conclude that any prejudice occurred.  Any notice 
defect in this case was harmless error.  The content of the 
aggregated notices, including the notice letters subsequently 
issued, fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this 
notice, the veteran communicated on multiple occasions with 
VA, without informing it of pertinent evidence.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing, and has been 
given several VA examinations.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  Indeed, in June 2008 the veteran 
indicated he has no additional evidence to submit.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  



 ORDER

Entitlement to a compensable evaluation for the veteran's 
right inguinal herniorrhaphy prior to May 7, 2003, and in 
excess of 10 percent therefrom, is denied.

REMAND

A remand is required in order to afford the veteran a current 
VA examination to assess the present severity of his hallux 
valgus with hammertoe of the left foot.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  (finding a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  The last VA 
examination of the veteran's feet is dated from April 2003, 
over five years ago.  Since that time, in the veteran's May 
2006 VA Form 9 and August 2006 VA Form 21-4138, for example, 
the veteran has stated his foot condition has worsened in 
severity.  A VA examination is required to ascertain the 
current status of the veteran's condition before the claim 
can be properly adjudicated.

Additionally, the Board calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  In this case, the Board finds that the VCAA 
letters of record do not contain the level of specificity set 
forth in Vazquez-Flores for the veteran's claim involving his 
left foot.  A remand in this regard is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish an increased rating 
claim pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) as follows:
(i). notify the veteran that he must 
provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life
        (ii). provide the veteran with the 
rating criteria 
for DC 5280  
(iii).  notify the veteran that 
should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and
(iv).  provide the veteran with 
examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his left foot 
disability.  The examination report must 
include ranges of motion, with notations 
as to the degree of motion at which the 
veteran experiences pain, if any. The 
examiner should identify and completely 
describe any other current 
symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria, DCs 5276-5284,  must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


